Order entered December 15, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00560-CR

                        CLEZEL MONTAGUE MUGHNI, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F14-75905-J

                                            ORDER
       The Court REINSTATES the appeal.

       On December 4, 2015, we denied appellant’s second motion to extend time to file his

brief and ordered the trial court to make findings. We ADOPT the findings that: (1) appellant

desires to pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel

Jennifer Balido; and (3) Ms. Balido needs an additional thirty days to file appellant’s brief. We

note the trial court made no findings regarding the reason for Ms. Balido’s delay in filing

appellant’s brief.

       We ORDER appellant to file his brief by MONDAY, JANUARY 11, 2016. No further

extensions will be granted. If appellant’s brief is not filed by the date specified, the Court will
utilize its available remedies, which may include ordering Jennifer Balido removed as counsel

and ordering the trial court to appoint new counsel to represent appellant.

       We DIRECT the Clerk to send copies of this order to the Honorable Gracie Lewis,

Presiding Judge, Criminal District Court No. 3; Jennifer Balido; and the Dallas County District

Attorney’s Office.

                                                     /s/     LANA MYERS
                                                             JUSTICE